                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NATIONWIDE GENERAL                )
INSURANCE COMPANY,                )
                                  )
      Plaintiff,                  )
                                  )                   Civil Action No. 1:20-cv-85
vs.                               )
                                  )
CIBIRIX, INC.; ASHISH ROY; JAVIER )
LARA, ALVARO LARA; and CAROLINA )
CARPORTS, INC.,                   )
                                  )
      Defendants.                 )

                 COMPLAINT FOR DECLARATORY JUDGMENT

               Plaintiff Nationwide General Insurance Company, by and through

undersigned counsel, pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of

Civil Procedure, submits the following Complaint for Declaratory Judgment in which it

alleges as follows:

                                      THE PARTIES

               1.      Plaintiff Nationwide General Insurance Company (“Nationwide”)

is a corporation organized and existing under the laws of the State of Ohio, with its

principal place of business located in Columbus, Ohio.

               2.      Nationwide is duly authorized by the North Carolina Department

of Insurance to transact business and issue commercial general liability insurance policies

within the State of North Carolina.

               3.      Defendant Cibirix, Inc. (“Cibirix”) is a corporation organized and

existing under the laws of the State of North Carolina, with its principal place of business

located in Mt. Airy, Surry County, North Carolina.




    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 1 of 15
               4.      Defendant Ashish Roy (“Defendant Roy”) is, on information and

belief, a citizen of the country of India. Alternatively, Defendant Roy, who is the Vice-

President of Cibirix, is a citizen and resident of Surry County, North Carolina.

               5.      Defendant Javier Lara (“Defendant Javier”) is a citizen and

resident of Surry County, North Carolina.

               6.      Defendant Alvaro Lara (“Defendant Alvaro”) is a citizen and

resident of Surry County, North Carolina. At all times relevant to this matter, Defendant

Alvaro has served in the capacity as President of Cibirix.

               7.      Defendant Carolina Carports, Inc. (“CCI”) is a corporation

organized and existing under the laws of the State of North Carolina, with its principal

place of business located in Dobson, Surry County, North Carolina.

                              NATURE OF THE ACTION

               8.      This is an insurance coverage action for declaratory relief under 28

U.S.C. §§ 2201 and 2022, requesting a judgment declaratory the respective rights of the

parties with respect to an actual controversy arising under a policy a commercial liability

insurance issued by Nationwide to Cibirix.

               9.      Nationwide brings this action to obtain a declaration that it has no

duty to defend or indemnity Cibirix, Roy, Javier, and/or Alvaro in an underlying lawsuit

filed against them by CCI

                             JURISDICTION AND VENUE

               10.     There exists complete diversity of citizenship as Plaintiff

Nationwide is not a citizen of the same state as any of the Defendants.




                                             2


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 2 of 15
                  11.   On information and belief, the amount in controversy in this action

exceeds $75,000. More specifically, as more particularly described herein, this is an

insurance coverage dispute arising out of underlying litigation filed by CCI against

Defendants Ci, Roy, Javier, and Alvaro in which compensatory damages are sought from

each of those four Defendants in an amount in excess of $25,000, which damages CCI

further seeks to treble pursuant to N.C.G.S. § 75-16.1, as well as for punitive damages.1

                  12.   Consequently, subject-matter jurisdiction is appropriate in this

Court pursuant to 28 U.S.C. § 1332.

                  13.   Defendants Cibirix and CCI are subject to the personal jurisdiction

of this Court because they are domestic corporations domiciled in this state. See N.C.G.S.

§ 1-75.4(1)(c).

                  14.   Defendants Javier and Alvaro are subject to the personal

jurisdiction of this Court because they are natural persons who are either present in or

domiciled in this state. See N.C.G.S. § 1-75.4(1)(b) & (c).

                  15.   Defendant Roy is subject to the personal jurisdiction of this Court

because at all times relevant to this matter he has been an officer (Vice-President) of a

domestic corporation (Cibirix) and this action arises out of his conduct as an officer of

such corporation and/or the activities of such corporation while Defendant Roy held the




1
  Claims against multiple defendants can be aggregated for purposes of determining the
jurisdictional amount when the defendants are jointly liable to the plaintiff. See Aetna
Casualty & Surety Co. v. Graves, 381 F.Supp. 1159, 1163 (W.D. La. 1974) (citations
omitted). Furthermore, for purposes of determining the amount in controversy for federal
diversity jurisdiction, the Court should consider the full amount of the treble damages
claimed. See Fox v. AFLAC, Inc., 2011 U.S.Dist. LEXIS 100160, *7-8 (W.D.N.C. 2011)
(citations omitted).


                                              3


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 3 of 15
office of Vice-President. See N.C.G.S. § 1-75.4(8)2. Defendant Roy has thus

purposefully availed himself to the jurisdiction of this Court.

               16.     Since one or more of the Defendants resides in this judicial district

and/or a substantial part of the events or omissions giving rise to this action occurred in

this judicial district, venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b).

                               FACTUAL BACKGROUND
               17.     On or about July 9, 2019, Cibirix applied for a policy of

commercial insurance with Nationwide. Cibirix was represented in such efforts by

Defendant Javier, who was acting within the course and scope of his employment with

Cibirix. A true and correct copy of the Commercial Insurance Application completed by

Cibirix is attached hereto as Exhibit A.

               18.     In reliance on the information provided by Cibirix and Defendant

Javier, Nationwide issued a Premier Businessowners policy of insurance to Cibirix that

was bound on July 9, 2019.

               19.     From July 10, 2019 through July 10, 2020, therefore, Cibirix has

been the named insured on Policy No. ACP BPOG 3009403860, issued by Nationwide

(“the Policy”), which Policy provides certain liability coverages to Cibirix and its officers

and directors in accordance with the terms and conditions set forth therein. A true and

correct copy of Policy is attached hereto as Exhibit B.3


2
  In order for a federal district court to exercise personal jurisdiction pursuant to a state
long-arm statute, (1) the forum state’s long arm statute must authorize the exercise of
personal jurisdiction, and (2) the defendant must have sufficient minimum contacts with
the forum state to satisfy the due process clause of the Fourteenth Amendment. See
Taylor v. Bettis, 976 F.Supp.2d 721, 748, 2013 U.S.Dist. LEXIS 140908, *65 (E.D.N.C.
2013) (citations omitted).
3
  Both the Application (Exhibit A) and Policy (Exhibit B) erroneously refer to Cibirix as
“Cibrix Inc.” which is presumed to be a scrivener’s error as there is no dispute that the


                                              4


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 4 of 15
               20.     On or about October 23, 2019, CCI commenced a civil action

against Defendants Cibirix, Roy, Javier, and Alvaro, styled “Carolina Carports, Inc.,

Plaintiff vs. Carport Central, Inc., Carport-Central.Com, Inc., Cibirix, Inc., Ashish

Roy, Javier Lara, and Alvaro Lara, Defendants,” Surry Superior Court, 19 CVS

1555 (hereinafter “the Underlying State Court Action”) in which CCI seeks

compensatory punitive damages from Defendants Cibirix, Roy, Javier, and Alvaro arising

out of business relationship whereby Cibirix was to provide digital marketing services to

CCI. A true and correct copy of the Complaint filed in the Underlying State Court Action

is attached hereto as Exhibit C.

               21.     The gist of the claims set forth in the Underlying State Court

Action is that upon the formation of Cibirix in March 2016 the company started

developing CCI’s website, web campaign, and overall web presence, and in the course of

doing so Cibirix, Roy, Javier, and Alvaro unlawfully used confidential information, data,

and other knowledge gained from their relationship with CCI to improve the web

presence of their separate companies (Carport Central, Inc. and Carport-Central.Com,

Inc.) to the financial detriment of CCI. CCI has thus asserted causes of action against

Cibirix, Roy, Javier, and Alvaro for common law trademark and tradename infringement,

fraud, negligent misrepresentation, unfair and deceptive trade practices in violation of

N.C.G.S. § 75-1.1, misappropriation of trade secrets and proprietary information, tortious

interference with contact and competitive economic advantage, breach of confidentiality




correct spelling of the corporate entity is “Cibirix, Inc.” per the North Carolina
Department of the Secretary of State’s office.


                                              5


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 5 of 15
and non-disclosure agreement, civil conspiracy, piercing the corporate veil, and breach of

contract. [See generally Exhibit C].

                22.     Upon receipt of the Complaint in the Underlying State Action,

Defendants Cibirix, Roy, Javier, and Lara demanded that Nationwide provide a legal

defense and, if appropriate, indemnity for any damages awarded for the claims asserted

against them by CCI.

                23.     Nationwide has agreed to provide a defense for Defendants

Cibirix, Roy, Javier, and Alvaro in the Underlying State Court Action under a written

reservation of rights. True and correct copies of the reservation of rights letters issued by

Nationwide’s counsel are attached hereto as Exhibits D and E.

                24.     A genuine, actual and justiciable controversy between the parties

to this action (Nationwide, Cibirix, Roy, Javier, and Alvaro)4 has arisen and presently

exists concerning the subject of coverage afforded by Nationwide pursuant to the Policy

for the claims asserted by CCI in the Underlying State Court Action, and Nationwide

contends that it is entitled to a declaratory judgment as to its obligations and liabilities

under said Policy.




4
 CCI is identified as a nominal defendant in this declaratory judgment action because
they are or may be an “interested party” as to the issue of whether or not there is any
coverage under the Policy for the damages which CCI seeks to recover from Cibirix,
Roy, Javier, and/or Alvaro. Nationwide otherwise seeks no affirmative relief against CCI.
See Zurich Am. Ins. Co. v. Covil Corp., 2019 U.S.Dist. LEXIS 117738, * 14-15
(M.D.N.C. 2019) (“When an insurer brings a declaratory judgment action against its
insured, the underlying claimants are usually, but not always, necessary parties to the
insurance dispute.”) (citations omitted).


                                               6


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 6 of 15
                            FIRST CLAIM FOR RELIEF
           Declaratory Judgment – No Coverage Under the Nationwide Policy

               25.    The allegations of Paragraphs 1 through 24 of this Complaint are

realleged and incorporated herein by reference.

               26.    The Policy sets forth the express terms and conditions by which

there is coverage under the same.

               27.    Pursuant to “Coverage A – Bodily Injury and Property Damage

Liability” of the Policy, Nationwide will pay those sums up to the applicable Limit of

Insurance that the insured becomes legally obligated to pay as damages because of

"bodily injury" or "property damage" to which this insurance applies. We will have the

right and duty to defend the insured against any "suit" seeking those damages for which

there is coverage under this policy. HOWEVER, we will have no duty to defend the

insured against any "suit" seeking damages for "bodily injury" or "property damage" to

which this insurance does not apply.

               28.    Furthermore, the Policy applies to “bodily injury” and “property

damage” only if:



           1) The “bodily injury” or “property damage” is caused by an “occurrence” that
              takes place in the “coverage territory”; and
           2) The “bodily injury” or “property damage” occurs during the policy period;
              and
           3) Prior to the policy period, no insured listed under Paragraph 1. of Section
              II. WHO IS AN INSURED and no "employee" authorized by you to give
              or receive notice of an "occurrence" or claim knew that the "bodily injury"
              or "property damage" had occurred, in whole or in part. If such a listed
              insured or authorized "employee" knew, prior to the policy period, that the
              "bodily injury" or "property damage" occurred, then any continuation,
              change or resumption of such "bodily injury" or "property damage" during
              or after the policy period will be deemed to have been known prior to the
              policy period.



                                            7


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 7 of 15
                29.     The term “bodily injury” is defined by the Policy as “bodily injury,

sickness or disease sustained by a person, including death resulting from any of these.”

                30.     The term “occurrence” is defined by the Policy as “an accident,

including continuous or repeated exposure to substantially the same general harmful

conditions.”

                31.     The term “property damage” is defined by the Policy as “physical

injury to tangible property, including all resulting use of that property. . . . For the purposes

of this insurance, electronic data is not tangible property. As used in this definition,

electronic data means information, facts or programs stored as, created or used on, or

transmitted to or from computer software, including systems and applications software,

hard or floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or any other

media which are used with electronically controlled equipment.”

                32.     The allegations of CCI’s Complaint in the Underlying State Court

Action do not give rise to liability insurance coverage under Coverage A of the Policy.

More specifically, those allegations do not make out a claim for “bodily injury” or

“property damage” caused by an “occurrence” as those terms are defined by the Policy

and/or as they have been interpreted by North Carolina caselaw. Similarly, the allegations

show that CCI’s alleged damages occurred prior to the policy period of the Policy.

                33.     Alternatively, to the extent that CCI’s Complaint can be read to

assert damages because of “bodily injury” or “property damage,” the allegations further

show that Cibirix and/or its employees who were authorized to give or receive notice of

claims knew prior to the policy period that such “bodily injury” or “property damage”

occurred.




                                               8


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 8 of 15
               34.    Pursuant to “Coverage B – Personal Injury and Advertising Injury

Liability” of the Policy, Nationwide will pay those sums up to the applicable Limit of

Insurance that the insured becomes legally obligated to pay as damages because of

“personal and advertising injury” to which this insurance applies. We will have the right

and duty to defend the insured against any “suit” seeking those damages for which there is

coverage under this policy. HOWEVER, we will have no duty to defend the insured

against any “suit” seeking damages for “personal and advertising injury” to which this

insurance does not apply.” Furthermore, the Policy provides that “this insurance applies

to ‘personal and advertising injury’ caused by an offence arising out of your business but

only if the offense was committed in the ‘coverage territory’ during the policy period.”

               35.    The term “personal and advertising injury” is defined by the Policy

as “injury, including consequential ‘bodily injury,’ arising out of one or more of the

following offenses:

       a.      False arrest, detention, or imprisonment;
       b.      Malicious prosecution;
       c.      The wrongful eviction from, wrongful entry into, or invasion of the right
               of private occupancy of a room, dwelling or premises that a person
               occupies, committed by or on behalf of its owner, landlord or lessor;
       d.      Oral or written publication, in any manner of material that slanders or
               libels a person or organization or disparages a person’s or organization’s
               goods, products, or services;
       e.      oral or written publication, in any manner, of material that violates a
               person’s right of privacy;
       f.      the use of another’s advertising idea in your “advertisement;” or
       g.      infringing upon another’s copyright, trade dress or slogan in your
               ‘advertisement.’”

               36.    The allegations of CCI’s Complaint in the Underlying State Court

Action do not give rise to liability insurance coverage under Coverage B of the Policy.

More specifically, those allegations do not make out a claim for “personal and advertising


                                            9


    Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 9 of 15
injury” as that term is defined by the Policy and/or as it has been interpreted by North

Carolina caselaw. Similarly, the allegations show that CCI’s alleged damages occurred

prior to the policy period of the Policy.

               37.     Finally, in accordance with the terms of the Policy, because Cibirix

is a corporation, its executive officer and directors are insureds “but only with respect to

their duties as [Cibirix’s] officers and directors” and its employees are insureds “but only

for acts within the scope of their employment by [Cibirix] or while performing duties

related to the conduct of [Cibirix’s] business.”

               38.     The allegations of CCI’s Complaint in the Underlying State Court

Action indicate that Roy, Javier, and Alvaro were acting as agents of Carport Central, Inc.

and/or Carport-Central.Com, Inc. at the time of the actions and/or omissions giving rise to

CCI’s claims against them.

               39.     Nationwide is, therefore, entitled to a declaration that they have no

duty or obligation under the Policy to make any payment to the Defendants for any sums

awarded in favor of CCI against Defendants Cibirix, Roy, Javier, and/or Alvaro in the

Underlying State Action.

               40.     Nationwide is further entitled to a declaration that they have no duty

or obligation under the Policy to provide a defense to Defendants Cibirix, Roy, Javier,

and/or Alvaro in the Underlying State Action

                          SECOND CLAIM FOR RELIEF
    Declaratory Judgment – Exclusions from Coverage Under the Nationwide Policy

               41.     The allegations of Paragraphs 1 through 40 of this Complaint are

realleged and incorporated herein by reference.




                                             10


   Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 10 of 15
               42.     The Policy contains certain exclusions from “Coverage A – Bodily

Injury and Property Damage Liability” as set forth in detail therein.

               43.     In particular, the Policy expressly provides an exclusion from

Coverage A for bodily injury or property damage “which is expected or intended by the

insured.” [See Policy, at Exclusion a. Expected or Intended Injury].

               44.     The Policy also provides an exclusion from Coverage A for bodily

injury “arising out of personal and advertising injury.” [See Policy, Coverage A, at

Exclusion o. Personal and Advertising Injury].

               45.     Finally, the Policy also provides an exclusion from Coverage A for

bodily injury or property damage “that arises out of or is a result of the rendering of, or

failure to render, any professional service, treatment, or instruction” which services include

“legal, accounting, insurance, real estate, financial, advertising or consulting service,

advice or instruction” and “electronic data processing, computer consulting or computer

programming services, advice, or instruction.” [See Policy, Coverage A, at Exclusion v.

Professional Services].

               46.     The Policy also contains certain exclusions from “Coverage B –

Personal and Advertising Injury Liability” as set forth in detail therein.

               47.     In particular, the Policy expressly provides an exclusion from

Coverage B for persona and advertising injury “caused by or at the direction of the insured

with the knowledge that the act would violate the rights of another and would inflict

personal and advertising injury.” [See Policy, Coverage B, at Exclusion a. Knowing

Violation of Rights of Another].




                                             11


   Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 11 of 15
               48.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury “arising out of oral or written publication of material whose first

publication took place before the beginning of the policy period.” [See Policy, Coverage

B, at Exclusion c. Material Published Prior to Policy Period].

               49.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury “arising out of a breach of contract, except an implied contract to

use another’s advertising idea in your advertisement.” [See Policy, Coverage B, at

Exclusion f. Breach of Contract].

               50.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury “arising out of the infringement of copyright, patent, trademark,

trade secret or other intellectual property rights.” [See Policy, Coverage B, at Exclusion i.

Infringement of Copyright, Patent, Trademark Or Trade Secret].

               51.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury “committed by an insured whose business is: (1) Advertising,

broadcasting, publishing, or telecasting. (2) Designing or determining content of web-sites

for others; or (3) An Internet search, access, content, or service provider. HOWEVER, this

exclusion does not apply to Paragraphs a., b., and c. of the definition of “personal and

advertising injury” under Section V. DEFINITIONS.” [See Policy, Coverage B, at

Exclusion j. Insureds in Media And Internet Type Business].

               52.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury “arising out of the unauthorized use of another’s name or product in

your e-mail address, domain name or metatags, or any other similar tactics to mislead




                                             12


   Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 12 of 15
another’s potential customers.” [See Policy, Coverage B, at Exclusion l. Unauthorized Use

of Another’s Name Or Product].

               53.     The Policy also provides an exclusion from Coverage B for personal

and advertising injury which “arises out of or is a result of the rendering of, or failure to

render, any professional service, treatment, or instruction” which services include “legal,

accounting, insurance, real estate, financial, advertising or consulting service, advice or

instruction” and “electronic data processing, computer consulting or computer

programming services, advice, or instruction.” [See Policy, Coverage B, at Exclusion v.

Professional Services].

               54.     Finally, the Policy provides an express exclusion from both

Coverage A and Coverage B called “Access or Disclosure of Confidential or Personal

Information and Data-Related Liability” which states that there is no coverage for damages

“arising out of any access to or disclosure of any person’s or organization’s confidential or

personal information, including patents, trade secrets, processing methods, customer lists,

financial information, credit card information, health information or any other type of

nonpublic information.” [See Policy, at Endorsement PB 15 04 11 14].

               55.     In the event the Court determines that there exists coverage under

the Policy as to any of the damages claimed by CCI against Defendants Cibirix, Roy,

Javier, and Alvaro in the Underlying State Court Action, those damages are excluded from

coverage under one or of the aforementioned “Exclusions” contained within the Policy.

               56.     In the alternative, therefore, Nationwide is entitled to a declaration

that it has no duty or obligation under the Policy to make any payment to the Defendants

for any sums awarded in favor of CCI against Defendants Cibirix, Roy, Javier, and/or




                                             13


   Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 13 of 15
Alvaro in the Underlying State Action by virtue of the aforementioned exclusions to

coverage.

               57.     In the alternative, Nationwide is further entitled to a declaration that

it has no duty or obligation under the Policy to provide a defense to Defendants Cibirix,

Roy, Javier, and/or Alvaro in the Underlying State Action by virtue of the aforementioned

exclusions to coverage.

               WHEREFORE, Plaintiff Nationwide General Insurance Company

respectfully prays that:

               1.      The Court enter a judgment declaring that Nationwide has no duty

                       or obligation under the Policy to make any payment to Defendants

                       for any damages awarded in favor of CCI against Defendants

                       Cibirix, Roy, Javier, and/or Alvaro in the Underlying State Court

                       Action on the grounds that such damages are not covered by the

                       Policy;

               2.      In the alternative, the Court enter a judgment declaring that

                       Nationwide has no duty or obligation under the Policy to make any

                       payment to Defendants for any damages awarded in favor of CCI

                       against Defendants Cibirix, Roy, Javier, and/or Alvaro in the

                       Underlying State Court Action on the grounds that such damages

                       are excluded from coverage by the Policy;

               3.      The Court further enter a judgment declaring that Nationwide has

                       no duty or obligation under the Policy to provide a legal defense to




                                             14


   Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 14 of 15
                Defendants Cibirix, Roy, Javier, and/or Alvaro in the Underlying

                State Action;

         4.     The costs of this action be taxed against Defendants Cibirix, Roy,

                Javier, and/or Alvaro; and

         5.     Nationwide have such other and further relief as the Court shall

                deem just and proper.

         This the 27th day of January, 2020.

                                BAILEY & DIXON, L.L.P.

                                By: __/s/ David S. Wisz
                                   David S. Wisz, N.C. State Bar No. 22789
                                Attorneys for Plaintiff
                                Post Office Box 1351
                                Raleigh, North Carolina 27602
                                Telephone: (919) 828-0731
                                E-mail – dwisz@bdixon.com




                                     15


Case 1:20-cv-00085-UA-JEP Document 1 Filed 01/27/20 Page 15 of 15
